                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                          )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )
                                                   )                 No. 3:19-CR-123-RLJ-HBG
JUSTIN D. COZART,                                  )
                                                   )
                       Defendant.                  )


                                MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case is before the Court on Defendant Cozart’s Motion to Continue

Trial and All Pretrial Deadlines [Doc. 29], filed on September 24, 2020.

       Defendant Cozart requests for the Court to continue the October 27, 2020 trial date in this

case, claiming that defense counsel was recently appointed and needs additional time to complete

his investigation into the facts of the case, as well as to discuss these findings with Defendant. The

Government responded to Chambers that it takes no position on the pending motion. The parties

have conferred with Chambers and agreed on a new trial date of April 13, 2021.

       The Court finds the Defendant’s motion to continue the trial and other deadlines to be

unopposed by the Government and to be well-taken. The Court also finds that the ends of justice

served by granting a continuance outweigh the interest of the Defendants and the public in a speedy

trial. 18 U.S.C. § 3161(h)(7)(A). The Court notes that Attorney Russell T. Greene was recently

appointed as substitute counsel in this case on September 15, 2020, and thus requires additional

time to resolve pretrial matters and to prepare the case for trial. The Court finds that without a




Case 3:19-cr-00123-RLJ-HBG Document 30 Filed 10/09/20 Page 1 of 3 PageID #: 59
continuance, defense counsel would not have the reasonable time necessary to prepare for trial,

despite counsel’s exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Accordingly, Defendant Cozart’s Motion to Continue Trial and All Pretrial Deadlines

[Doc. 29] is GRANTED, and the trial is reset to April 13, 2021. The Court finds that all the time

between the filing of the motion for a continuance on September 24, 2020, and the new trial date

of April 13, 2021, is fully excludable time under the Speedy Trial Act for the reasons set forth

herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). With regard to additional scheduling in this

case, the deadline for filing pretrial motions is extended to November 17, 2020. Responses to

pretrial motions are due on or before December 1, 2020. The plea deadline in this case is reset to

March 13, 2021. The parties are to appear before the undersigned for a final pretrial conference

on March 30, 2021, at 11:00 a.m. This date shall also be the deadline for providing reciprocal

discovery. The Court instructs the parties that all motions in limine must also be filed no later than

March 29, 2021. Special requests for jury instructions shall be submitted to the District Judge no

later than April 2, 2021, and shall be supported by citations to authority pursuant to Local Rule

7.4.

       Accordingly, it is ORDERED as follows:

               (1) Defendant Cozart’s Motion to Continue Trial and All Pretrial
               Deadlines [Doc. 29] is GRANTED;

               (2) The trial of this matter is reset to commence on April 13, 2021,
               at 9:00 a.m., before the Honorable R. Leon Jordan, United States
               District Judge;

               (3) All time between the filing of the motion on September 24,
               2020, and the new trial date of April 13, 2021, is fully excludable
               time under the Speedy Trial Act for the reasons set forth herein;

               (4) The deadline for filing pretrial motions is extended to
               November 17, 2020. Responses to pretrial motions are due on or
               before December 1, 2020;


                                                  2

Case 3:19-cr-00123-RLJ-HBG Document 30 Filed 10/09/20 Page 2 of 3 PageID #: 60
            (5) The deadline for concluding plea negotiations is reset to March
            13, 2021;

            (6) The parties are to appear before the undersigned for a final
            pretrial conference on March 30, 2021 at 11:00 a.m. This date is
            also the deadline for providing reciprocal discovery;

            (7) The Court instructs the parties that all motions in limine must be
            filed no later than March 29, 2021; and

            (8) Special requests for jury instructions shall be submitted to the
            District Judge no later than April 2, 2021, and shall be supported by
            citations to authority pursuant to Local Rule 7.4.

      IT IS SO ORDERED.


                                           ENTER:


                                           United States Magistrate Judge




                                              3

Case 3:19-cr-00123-RLJ-HBG Document 30 Filed 10/09/20 Page 3 of 3 PageID #: 61
